Exhibit 10.10
Summary of Outside Director Compensation
          Each outside director of Centex Corporation (the “Corporation”) will
receive the following compensation for his or her services as a director
beginning with the Board service year commencing July 2008:

  •   The compensation package consists of annual compensation having a value of
$265,000. No separate meeting fees will be payable for attending board and
committee meetings.

     The amount of $65,000 of the annual compensation amount will be paid in the
form of cash, payable in monthly installments.
     The amount of $100,000 of the annual compensation amount will be paid in
the form of restricted stock, to be issued at the beginning of the Board year
commencing immediately after the annual meeting of stockholders (with a grant
date delayed until after publication of quarterly earnings in accordance with
the Company’s grants and equity awards policy). The number of shares awarded
will be based on the market price of the common stock on the date of grant.
Restricted stock awards will vest immediately but will be subject to certain
restrictions set forth in the Plan and the award agreement. Generally, the
restrictions will lapse three years after the anniversary of the date of grant.
The restrictions will terminate immediately upon the director’s retirement,
death or disability or upon a change in control. These restricted stock awards
will be made under the Corporation’s stockholder-approved Centex Corporation
2003 Equity Incentive Plan and the terms of restricted stock award agreements.
     The amount of $100,000 of this annual compensation amount will be paid in
the form of stock options, to be awarded at the meeting of the Compensation and
Management Development Committee of the Board of Directors held in July after
the board service year for which the options are granted (with a grant date
delayed until after publication of quarterly earnings in accordance with the
Company’s grants and equity awards policy). The number of shares of common stock
subject to these awards will be determined based on the Black-Scholes valuation
methodology as of the date of grant. Options granted to directors will vest upon
grant. These stock option awards will be made under the Corporation’s
stockholder-approved Centex Corporation 2003 Equity Incentive Plan and the terms
of stock option award agreements.
     Directors joining the Board during a Board year will receive a pro-rata
portion of the compensation based upon the effective date of their election to
the Board.

  •   The chairperson of the Audit Committee will receive additional
compensation of $25,000, payable in monthly installments. The chairperson of
each of the Compensation and Management Development Committee and the Corporate
Governance and Nominating Committee will receive additional compensation of
$20,000, payable in monthly installments.     •   The lead director will receive
additional compensation of $35,000, payable in monthly installments.     •  
Directors will be entitled to other compensation pursuant to existing plans in
which they are eligible to participate, including travel benefits.

